Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 1/26/2022 have been considered.  Claims 8, 13-14 have been cancelled by applicant.  Claims 1-7, 9-12, 15-22 are currently pending.

Response to Arguments
Applicant’s arguments, see page 7, paragraphs 3-4 of the Remarks, filed 1/26/2022, with respect to claims 1-22 have been fully considered and are persuasive in light of the amended claims 1, 16, and 19.  As such, the 35 U.S.C. 103 rejection of claims 1-12, 15-22 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method comprising: 
transmitting a multiple device transmission to a first device and a second device, the first device and the second device co-located such that common geographic location dependent control information is the same for the first device and the second device, the multiple device transmission comprising: 
“a second set of time-frequency communication resources having a second numerology and conveying the common geographic location dependent control information applying to at 
introducing blank symbols within the second set of time-frequency communication resources to match a time-duration of at least one of: an uplink transmission from the first device, and a receive-to-transmit switching gap in the first set of time-frequency communication resources” in combination with other recited elements in claim 1.

The present application also relates to a base station comprising:
“a transmitter configured to transmit, a multiple device transmission to a first user equipment (UE) device and a second UE device, the first UE device and the second UE device co-located such that common geographic location dependent control information is the same for the first UE device and the second UE device, the multiple device transmission comprising:
a second set of time-frequency communication resources conveying the common geographic location dependent control information applying to reception the first UE device and applying to reception of the second data by the second UE device; and
blank symbols introduced within the second set of time-frequency communication resources to match a time-duration of at least one of:
an uplink transmission from the first device, and 
a receive-to-transmit switching gap in the first set of time-frequency communication resources” in combination with other recited elements in claim 16.

The present application also relates to a first user equipment (UE) device comprising:

a second set of time-frequency communication resources conveying the common geographic location dependent control information applying to reception of the first data by the first UE device and applying to reception of the second data by the second UE device, and
blank symbols introduced within the second set of time-frequency communication resources to match a time-duration of at least one of:
an uplink transmission from the first device, and a receive-to-transmit switching gap in the first set of time-frequency communication resources; and 
a decoder configured to apply the common geographic location dependent control information to decode the multiple device transmission to recover the first data” in combination with other recited elements in claim 19.

The closest prior art, Luo et al. (US Publication 2016/0295624 A1), teaches transmitting MU-MIMO signals to UEs using shared resources in accordance with numerology parameters such as a subcarrier spacing or tone spacing of 120 kHz or 60 kHz.
A second prior art, Novlan et al. (US Publication 2016/0295624 A1), teaches a vehicular communication system in which vehicles traveling in one direction utilize a first time-frequency resource pool subset while vehicles traveling in another direction utilize a different time/frequency resource pool subset.  


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471